Citation Nr: 0032905	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the RO's decision dated September 24, 1998, to award 
service connection for residuals of a right knee injury with 
anterior synovial impingement from May 3, 1997 was clearly 
and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to January 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1998, the RO 
determined that clear and unmistakable error did not exist in 
the RO's decision to grant service connection residuals of a 
right knee injury with anterior synovial impingement with an 
effective date of May 3, 1997.  

The Board notes the veteran's representative has argued that 
clear and unmistakable error exists in prior RO decisions 
dated February 2, 1993 and March 18, 1994 which failed to 
grant service connection for the right knee disability.  
These issues have been neither procedurally prepared nor 
certified for appellate review and are referred to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995). 


REMAND

On VA Form 9, received in February 1999, the veteran 
indicated a desire to appear at a personal hearing at a local 
VA office before a member, or members, of the Board.  At the 
same time, he also requested a "hearing at a local VA 
office."  The veteran was afforded a local RO hearing in 
January 2000 which was conducted by a local hearing examiner.  
The Board notes the veteran's representative has requested in 
his November 14, 2000 brief that the veteran be afforded a 
hearing before a member of the Board.  As of this date, the 
veteran has not been scheduled to appear at a Travel Board 
hearing, and it appears the claims file was sent to the Board 
prematurely in light of his request for a hearing.  A hearing 
on appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a) 
(1999).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be advised that he is free to submit 
additional evidence at the time of the 
hearing.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



